Citation Nr: 1803129	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  08-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as related to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 20, 1986 to March 26, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD.  The Board re-characterized the claim as it appears on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was scheduled to appear at the Des Moines RO in April 2009 for a videoconference hearing with a Veterans Law Judge.  However, the Veteran failed to appear for that hearing.  The Veteran has not provided a reason for her failure to appear or asked for the hearing to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §20.704(d) (2017).

This matter has been previously remanded by the Board in December 2011, November 2013, March 2015, April 2016, and again in April 2017 for further development.  The Board finds that there has been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders.).  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressor of a MST.

3.  The Veteran does not have a diagnosis of PTSD based on a corroborated stressor event in service.

4.  The preponderance evidence does not establish that the Veteran has a psychiatric disorder that is causally or etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate her claim. 19 Vet. App. 473 (2006); see also 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Also, VA will not deny a PTSD claim such as this, which is based on in-service personal assault, without first advising the claimant of the types of information which may serve as markers for the MST event.  38 C.F.R. § 3.304 (f)(5).

The Veteran filed the current claim on appeal in July 2006.  An October 2006 letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate her claim, the relative duties on the part of the Veteran and VA in developing her claim, and the criteria for establishing an initial disability rating and effective date of award.  See Dingess.  This letter further advised the Veteran of the criteria specific to a PTSD personal assault claim.  Additional letters since that time have notified the Veteran of various types of information she could provide to assist in corroboration of her in-service stressor.  The Veteran's responses, as well as the statements of her representative, indeed confirm her knowledge, as well as the knowledge on the part of her representative, of the type of evidence necessary to establish her claim.  Therefore, the Board finds that VA has adequately fulfilled its duty to notify.

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of relevant records, including service records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  The RO obtained the Veteran's service treatment records (STRs) and service personnel records, which appear complete.  Additionally, the RO has obtained all known VA clinical treatment records, as well as records in the possession of the Social Security Administration.  Furthermore, the Veteran had the opportunity to present evidence and provided statements in support of her claim and was provided medical examinations.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5) (2017); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

Additionally, under 38 C.F.R. § 3.304 (f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

Where a Veteran serves continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. 
§§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, relevant here, the Veteran only served continuously for 36 days.  As such, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

Congenital or developmental defects, to include personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303 (c).  This means that VA laws and regulations do not provide a basis for service connection of a personality or character disorder.

A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual History

As noted above, the Veteran served on active duty from February 20, 1986 to March 26, 1986.

Service treatment records do not reflect any complaints, treatments or diagnosis of any psychiatric disorders, including PTSD.  On the November 1985 entrance examination report, the examiner noted the Veteran was hospitalized three times prior to service from 1978 to1980 for a family situation involving her mother and step-father.  However, the examiner indicated "no mental disease - N.C.D."  

On February 25, 1986, the Veteran reporting a frequency of urination and a dark yellow vaginal discharge, with an onset of symptoms four days prior, was diagnosed with vaginitis.  A note on March 17, 1986 indicated treatment for a "honeymoon infection" and back pain, and an onset of symptoms two weeks prior.  The Veteran was subsequently discharged from service due to back problems, as she was unable to complete the required training.

In an August 1997 post-service private treatment note, the Veteran complained of depression and reported a history of sexual abuse by her step-father.

Post-service VA treatment records from July 2000 to March 2002 note the Veteran's complaints of emotional distress and anxiety due to, in part, sexual abuse by her step-father as a child.

In a March 2005 VA psychiatric inpatient treatment note, the Veteran identified a constant stressor as being the memory of sexual abuse that she incurred at the hands of her step-father and her mother's boyfriends.  

March 2006 VA psychology progress notes indicate the Veteran reported that during boot camp, she was raped twice in the barracks by one of men from the male barracks who snuck into the women's barracks.  Despite attempts to fight him off, he raped her.  The Veteran stated that she had not remembered the incident until she recently began to talk about some of her other sexual abuse experiences.  The record indicated diagnoses of schizoaffective disorder, borderline personality disorder, and bipolar disorder with borderline IQ.

VA received the Veteran's claim for service-connection in July 2006.  On her claim, the Veteran reported that in February or March 1986, she was raped in the barracks and was treated for vaginitis at Moncrief Army Hospital.  She stated that she did not report the rape.

In a December 2006 VA social work assessment note, the Veteran reported physical and sexual abuse by her first step-father.  

In a December 2006 VA mental health physician note, the Veteran reported she was raped during basic training in 1986 and in her apartment in 1988.  

According to her April 2007 stressor statement, the Veteran reported that sometime in February 1986, a male soldier stripped her "and forced sex on me."  She stated that she was seen in sick call and treated for vaginitis.

The Veteran reported being anxious, depressed and having sleep disturbances in the September 2007 VA psychology progress notes.  She was diagnosed with PTSD, dysthymia, and personality disorder, NOS.

In the March 2008 VA psychology progress notes, the Veteran reported that a platonic male neighbor sexually assaulted her, and that she subsequently moved out of her residence.

In a February 2010 VA psychiatry progress note, the Veteran complained of feeling depressed and having mood swings.  She reported having been physically and sexually abused by her step-father.

The Veteran was afforded a VA PTSD examination in February 2012.  The Veteran complained of depressed mood, anxiety and suspiciousness.  She reported being sexually assaulted in the military and stated that after the rape she was taken to the hospital and it was determined that she had internal bleeding caused by the forced intercourse.  She reported that she had an original copy of the report.  The Veteran stated that during that hospital appointment she was also diagnosed with vaginitis, as result of the sexual assault.  The examiner noted that the STRs indicated that five days after enlistment, the Veteran was diagnosed with vaginitis on February 25, 1986, and that she reported that the onset of the symptoms began four days prior.  When questioned regarding the timeline and her assertion that the vaginitis was a result of the rape, the Veteran then stated that she did not believe the rape occurred in her first week of service.  

In addition, the examiner noted that the Veteran's post service treatment records documented numerous reports of her childhood sexual abuse by her step-father.  However, during the examination, the Veteran denied any history of sexual abuse and stated that her medical records were incorrect.  Further, she claimed that the only sexual abuse occurred during her military service.  Nevertheless, later in the examination, the Veteran reported that she was assaulted by a friend of her husband's at a drive-in movie.  During the examination, the examiner also administered a standardized test, given to a sample of Veterans, related to PTSD symptoms and a claim for remuneration.  The test results suggested that the Veteran's performance during the examination was similar to other Veteran's in the sample set that were seen as exaggerating signs and symptoms of PTSD or attempting to appear worse than they actually were.  The examiner diagnosed the Veteran with bipolar disorder, somatization disorder, and borderline personality disorder and opined that her current psychiatric diagnoses were less likely as not to have incurred in or caused by any in-service event as there was no record of her receiving mental health service during active duty service.  Furthermore, the examiner opined that although the Veteran presented with PTSD symptoms, there was no evidence in her claims file that would serve as a "marker" to support the occurrence of a military sexual assault.  The examiner provided the rationale that the Veteran's symptoms of PTSD had many possible etiologies, including her childhood sexual abuse, possible military sexual assault, and/or sexual assault by the friend of her husband.  Moreover, the Veteran's in-service treatment of the diagnosed vaginitis, which was reported to start four days prior, was not consistent with the Veteran's self-reporting of the timing of the sexual assault.  Finally, the examiner noted the hospital record documenting the internal bleeding was not found in the claims file.  

Subsequently, in an August 2014 psychology consult note, the Veteran again reported history of childhood sexual abuse.  A diagnosis of PTSD was indicated.

Pursuant to a March 2015 Board decision, the case was remanded for further development regarding the hospital record referenced in the February 2012 VA examination report.  In November 2015, the Veteran was sent a letter requesting a copy of the hospital note or information regarding the identification of the facility and the approximate date of treatment.  The Veteran did not respond to the request.

According to an August 2015 VA psychiatry comprehensive consult note, the Veteran reported that her most traumatic event was "being sexually molested by her first step dad."

In a January 2016 VA psychiatry note, the Veteran complained of having nightmares of being raped on a nightly basis.  She stated that she was raped in the barracks during basic training "a couple of times" and that it was reported.  The note includes a diagnosis of PTSD secondary to sexual trauma in the military. 

In March 2016, the Veteran submitted a one-page nexus opinion from her VA psychiatrist.  The examiner opined that the Veteran's PTSD and military sexual trauma was at least likely as not related to service as there was a history of the Veteran being sexually assaulted during basic training.  The examiner, however, did not cite to any evidence of record, note review of the claims file, provide a multi-axis diagnosis, nor provide a rationale.  Thus, the opinion holds little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

The Veteran was afforded a VA PTSD compensation examination in June 2016.  The Veteran reported being raped in service by someone at night while she slept, and having a copy of the original hospital report taken after the attack.  The examiner noted that no report was found in the claims file or documentation indicating a report of rape.  The examiner further noted the Veteran's in-service treatment for vaginitis five days after enlistment, and that the reports of the sexual assault in the military did not appear in her treatment records until 2006.  The Veteran was diagnosed with schizoaffective disorder bipolar type, borderline personality disorder, and somatic symptom disorder by history.  The examiner found none of the diagnoses were military related.  Further, the examiner opined that the Veteran's PTSD was less likely as not incurred in or caused by MST.  However, no rationale was provided.

In May 2017, the Veteran submitted a stressor statement that indicated that the sexual assault occurred during basic training on March 16, 1986, and that she was treated at Moncrief Army Hospital after the rape.

In a June 2017 VA addendum medical opinion to the June 2016 VA examination, the examiner opined that it was less likely as not that the Veteran's PTSD occurred in or was caused by service as there were no markers found to support MST.  Furthermore, the examiner noted that on March 10, 1986 the Veteran asked for and was granted a discharge due to back pain, which was before the reported March 16, 1986 rape.  

Analysis

The Veteran contends that she has a psychiatric disability, namely PTSD, as a result of service.  The Board notes that the evidence does not show, nor does the Veteran contend, that she has a PTSD stressor related to combat or fear of hostile military or terrorist activity.  Instead, the Veteran maintains that her PTSD, is a result of being sexually assaulted during service.  

As an initial matter, the Board notes that since filing her claim in July 2006, the Veteran has been diagnosed with several psychiatric disorders, to include PTSD, bipolar disorder, NOS, somatization disorder, borderline personality disorder, dysthymia, and schizoaffective disorder bipolar type.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the Veteran has a psychiatric disorder that is related to service.

There is no competent evidence of any psychiatric disorders diagnosed in service as the STRs are silent for any psychiatric complaints, treatments or diagnosis.  Furthermore, the weight of the evidence shows that the claimed stressor events are unverified. In this regard, the Board notes that there is no record of the Veteran reporting the claimed incidents to her superiors at the time, nor is there any official record of the incident occurring. However, as noted above, if a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304 (f)(5). The Board does not find such corroborating secondary evidence in this case.  

The Board has carefully considered the Veteran's assertions in this matter, but ultimately concludes that such assertions are not persuasive or credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(credibility can be impeached generally by showing, e.g., inconsistent statements). In the Veteran's initial April 2007 stressor statement she reported that she was raped sometime in February, seen in sick call, and treated for vaginitis.  However during the February 2012 VA examination, the Veteran reported that after the assault she was taken to the Moncrief Army Hospital and maintains that in addition to be diagnosed with vaginitis, there was documentation indicating internal bleeding caused by forced intercourse.  However, her STRs indicate she was treated for the vaginitis only at sick call, not at Moncrief Army Hospital, on February 25, 1986, five days after her enlistment.  The STRs further indicate that the Veteran reported that the onset of the symptoms of the vaginitis began four days prior to the February 25, 1986 examination.  Presented with the discrepancy in the timeline, the Veteran conceded during the February 2012 VA examination that she did not believe the rape occurred within her first week of service.  

In addition, the record reflects further inconsistencies regarding the timing of the sexual assault.  In the May 2017 stressor statement, the Veteran indicated that the specific date of the rape was March 16, 1986, and that she was treated at Moncrief Army Hospital.  However, the STRs indicate that the Veteran was treated in sick call on March 17, 1986 for "honeymoon infection" and back trouble and that she reported that the onset of her symptoms began two weeks prior.

The Board finds significant that the Veteran reported two different time periods of the sexual assault to have taken place, that she reported that she was treated at Moncrief Army Hospital after the rape, and that she indicated that she had an original copy of the report documenting internal bleeding from forced intercourse.  However, despite VA's request, the Veteran did not submit the hospital report.  In this regard, the Board points out that although VA has a duty to assist the Veteran in the development of his claim, that duty is not "a one-way street." See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he cannot passively wait for it. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); Fagan v. Shinseki, 573 F.3d 1282, 1286   (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  Moreover, based on the evidence of record the Veteran was not treated at Moncrief Army Hospital on the dates she reports the sexual assault to have taken place.  Rather, the STRs only document that she was treated at sick call on February 25, 1986 for vaginitis and March 17, 1986 for "honeymoon infection," and there was no documentation regarding any internal bleeding due to forced sexual intercourse.  It is further important to note, that the onset of symptoms of the vaginitis and "honeymoon infection" were to shown to have begun prior to both of the reported dates of the rape.  

Also relevant are the VA and private treatment records, documenting the Veteran's complaints of emotional distress and psychiatric issues stemming from, in part, sexual abuse from her step-father.  No reference was made to a MST until a December 2006 VA mental health physician note.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Notwithstanding her numerous reports of sexual abuse by her step father, during the February 2012 VA examination, the Veteran denied ever being sexually assaulted by anyone other than her attacker in the military.  It is noted that later during the same examination, the Veteran then reported that she had been assaulted by her husband's friend.  Furthermore, the record documents multiple reports, after the February 2012 VA examination, of the Veteran again reporting sexual abuse by her step-father and, in particular, an August 2015 psychiatry comprehensive consult note in which the Veteran reported that her most traumatic event was "being sexually molested by her first step dad."

The Board carefully considered the March 2016 nexus opinion from the Veteran's VA psychiatrist that opined the Veteran's PTSD and military sexual trauma was at least likely as not connected to service as there was a history of the Veteran being sexually assaulted during basic training.  While after-the fact- medical nexus evidence can provide credible supporting evidence of the actual occurrence of an in-service stressor in some MST cases, in this case, the March 2016 VA psychiatrist did not support the conclusion or cite to any secondary evidence, such as behavior changes or other supporting evidence in providing this opinion.  Patton v. West, 12 Vet. App. 272, 277 (1999).  Thus, the Board finds the report to be of little probative value as there is no evidence the examiner reviewed the Veteran's claims file and he does not provide a rationale for his opinion.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); Black v. Brown, 5 Vet. App. 177, 180 (1993).

With respect to the alleged stressor involving MST, the Board finds the Veteran competent to report what happened in service, but that she is not credible with respect to assertions of MST.  See 38 C F R § 3.159(a)(2); Caluza, 7 Vet. App. at 511.  In short, the record reflects inconsistencies in the stressor reports from the timing and treatment following the trauma.  For the reasons noted above, the Board finds the Veteran's assertions concerning her claimed stressor are simply not credible.  Caluza, 7 Vet. App. at 511 (The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, the lack of contemporaneous medical records, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).

While the Veteran believes that she has a psychiatric disorder that is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of her psychiatric disorder(s), to include PTSD, is not competent lay evidence.

The record shows no other personal assault factors after the claimed in-service MST consistent with a finding of an occurrence of a MST during service, including behavioral change indicators or markers such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).  It is noted that the Veteran asked to be discharged from service before the alleged rape and due to a back issue.  Moreover, the record does not show other indicators of in-service personal assault, such as contemporaneous treatment records, to include psychiatric treatment and testing for sexually transmitted diseases, or statements from clergy or family members suggesting that the Veteran sustained the claimed MST.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a MST during service.

The weight of the evidence is therefore against a finding of PTSD based on a MST stressor.  In reaching this conclusion, the Board emphasizes that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304 (f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence, including the Veteran's statements and the post service opinions of mental health professionals, and concluded that the weight of the evidence is against a finding of PTSD based on an in-service stressor.

In summary, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's claimed in-service stressor occurred. 

Furthermore, the Board also acknowledges that the Veteran has been diagnosed with several psychiatric disorders other than PTSD, to include bipolar disorder, NOS, somatization disorder, borderline personality disorder, dysthymia, and schizoaffective disorder bipolar type.  There is no probative evidence that any of the other diagnosed psychiatric disorders are causally or etiologically related to the Veteran's active duty service, beyond the alleged MST, in which the Board has determined that the Veteran's service account of MST is not credible.  Additionally, the highly probative February 2012 VA examination report found that it was less likely as not that the Veteran's psychiatric diagnoses were in or caused by any in-service event as there was no record of her receiving mental health service during active duty service.  As the opinion was accompanied by adequate rationale based on review of the Veteran's service treatment and personnel records, and in person examination, it is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448  (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).

Based on the foregoing, the Board finds that the weight of all the lay and medical evidence demonstrates that the claimed in-service stressors have not been verified or corroborated by service records or other credible supporting evidence.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
H. SEESEL
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


